



Exhibit 10.1
 
CHANGE IN TERMS AGREEMENT
 
 
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$3,000,000.00
07-01-2016
07-01-2019
260024914
   
AJJ
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “ * * * “ has been omitted due to text length
limitations



Borrower:
Premier Financial Bancorp, Inc.
(TIN: 61-1206757)
2883 5th Avenue
Huntington, WV  25702
 
Lender:
FIRST GUARANTY BANK
First Guaranty Square Banking Center
400 East Thomas Street
P.O. Box 2009
Hammond, LA  70401-2009
(985) 345-7685



Principal Amount: $3,000,000.00
 
Date of Agreement:  July 19, 2016



DESCRIPTION OF EXISTING INDEBTEDNESS. PROMISSORY NOTE #260024914 DATED JUNE 30,
2012 IN THE ORIGINAL PRINCIPAL AMOUNT OF $2,000,000.00 MODIFIED WITH AN INCREASE
TO $3,000,000.00 ON APRIL 24,2013 WITH A CURRENT PRINCIPAL BALANCE OF $0.00.
 
DESCRIPTION OF COLLATERAL:  2500 SHARES OF PREMIER BANK, INC. STOCK, #2
 
DESCRIPTION OF CHANGE IN TERMS. EFFECTIVE AS OF THE DATE OF THIS AGREEMENT:
-THE MATURITY DATE WILL EXTEND THREE YEARS TO JUNE 30, 2019.
SEE "PAYMENT" PARAGRAPH BELOW. ALL OTHER TERMS AND CONDITIONS REMAIN THE SAME.
 
COLLECT:
$60,000.00  ORIGINATION FEE
$    250.00  DOCUMENTATION FEE
$60,250.00


PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 1, 2019. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning August 1, 2016, with all subsequent interest payments to be due
on the same day of each month after that until this Agreement is paid in full.
 
INTEREST CALCULATION METHOD. Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.  This calculation method results in a
higher effective interest rate than the numeric interest rate stated in the loan
documents.
 
CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect. 
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing. Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it. This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.




PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT.
BORROWER:


PREMIER FINANCIAL BANCORP, INC.


By:  /s/ Robert W. Walker                          
ROBERT W. WALKER, President & CEO of
PREMIER FINANCIAL BANCORP, INC.




LENDER:


FIRST GUARANTY BANK


By:  /s/ Adam J. Johnston                         
Adam J. Johnston, Loan Officer
